MCCARTHY, C. J.
— Respondent brought its action against appellant on October 21, 1918, when the latter was a corporation incorporated and existing under the laws of the state of Idaho, and obtained judgment on December 22, 1922. The appeal was perfected March 20, 1923. Respondent now moves in this court that T. O. Boyd, T. O. Boyd, Jr., Lydia Boyd McGinn and Mary Mitchell be substituted as the parties appellant in lieu of the Boyd Hospital. This motion is made upon a showing that the corporation forfeited its charter on November 30, 1921, and the individuals mentioned became its trustees by reason of the fact that they were its directors.
Counsel who appeared for the Boyd Hospital, a corporation, in the lower court and perfected this appeal in its behalf resist the motion.
C. S., sec. 4791, provides as follows:
“No action pending against any corporation, at the time of such forfeiture, shall abate thereby, but may be prosecuted to final judgment, and the same may be enforced by execution with the same force and effect, and in like manner as though no forfeiture had occurred.”
This refers to the forfeiture of a corporate charter. Under the above section the action did not abate, but properly proceeded to judgment. There was no need of a substitution in the district court, and there is no need of one here.
In Holter v. Hauser, 33 Ida. 406, 195 Pac. 628, cited by respondent, we passed upon a case where it was contended that after a plaintiff corporation had become defunct it could, under 0. S., sec. 6652, proceed to obtain *635judgment on behalf of a new corporation which had succeeded to its rights. We held that this could not be done. The case is not in point here.
Tlie motion for substitution is denied.
Budge and William A. Lee, JJ., concur.